

 S2638 ENR: Friendly Airports for Mothers Improvement Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 2638IN THE SENATE OF THE UNITED STATESAN ACTTo amend title 49, United State Code, to require small hub airports to construct areas for nursing mothers, and for other purposes.1.Short titleThis Act may be cited as the Friendly Airports for Mothers Improvement Act.2.Mothers’ roomsSection 47107(w) of title 49, United States Code, is amended—(1)in paragraph (1) by striking In fiscal year 2021 and all that follows through the Secretary of Transportation and inserting The Secretary of Transportation;(2)in paragraph (1)(B) by striking one men’s and one women’s and inserting at least one men’s and at least one women’s;(3)by striking paragraph (2)(A) and inserting the following:(A)Airport size(i)In generalThe requirements in paragraph (1) shall only apply to applications submitted by the airport sponsor of—(I)a medium or large hub airport in fiscal year 2021 and each fiscal year thereafter; and(II)an applicable small hub airport in fiscal year 2023 and each fiscal year thereafter.(ii)Applicable small hub airport definedIn clause (i)(II), the term applicable small hub airport means an airport designated as a small hub airport during—(I)the 3-year period consisting of 2020, 2021, and 2022; or(II)any consecutive 3-year period beginning after 2020.;(4)in paragraph (2)(B) by striking the date of enactment of this Act complies with the requirement in paragraph (1) and inserting October 5, 2018, complies with the requirement in paragraph (1)(A); and(5)in paragraph (2)(C) by striking paragraph (1) and inserting paragraph (1)(A).Speaker of the House of RepresentativesVice President of the United States and President of the Senate